DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 3/4/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,603,727 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 8/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,449,612 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1 and the prior art, attention is directed to, for example, Lin et al. (U.S. PG Publication No. 2006/0174713 A1).  (Lin et al. was cited by Applicant on the IDS filed on 5/6/2020).  
Lin et al. discloses a method of machining a workpiece, the method comprising arranging four solid pole extensions (26) on a top surface of a magnetic chuck (12).  Please note that the solid pole extensions (26) are shown in Figure 1 as being relatively evenly distributed.  Please also note that said solid pole extensions (26) are able to be moved so as to be within 2 inches of the perimeter of the workpiece, for example.  The method further discloses arranging a plurality of 
Lin et al. though, does not disclose the workpiece being a “piece of raw steel stock having a length of at least 36 inches, a width of at least 36 inches, and a thickness of at least ½ inch, and a first surface and a second surface that are approximately flat and parallel.”  This is because Lin et al. discloses an aluminum alloy cylinder head as the workpiece.  Lin et al. also does not disclose a step of “milling the first surface of the piece of raw steel stock with a face mill that includes spaces to hold multiple cutting inserts but holds only one carbide cutting insert, the one carbide cutting insert generating swarf from the piece of raw steel that consists essentially of steel chip.”  Next, noting that the mobile pole extensions (28) don’t occupy each of the open spaces on which solid pole extensions (26) aren’t disposed, Lin et al. does not disclose arranging the mobile pole extensions “on every other top surface segment of the magnetic chuck under the piece of raw steel that is not occupied by the solid pole extensions but beneath the piece of raw steel stock.”  It is noted that locator posts (22), rather than mobile pole extensions (28), for example, occupy a plurality of the open spaces on which solid pole extensions (26) aren’t disposed.  This is evident in Figure 1.  Lastly, even if Lin et al. disclosed the face mill and the piece of raw steel stock, it is noted that the respective arm (29) of each mobile pole extension (28) would clamp down upon the top/first surface of the piece of raw steel stock in a way that would obstruct the face mill from milling the entirety of the first surface.  
Also, there is no combinable teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the 
Regarding independent claim 11 and the prior art, attention is directed to, for example, Lin et al. (U.S. PG Publication No. 2006/0174713 A1).  (Lin et al. was cited by Applicant on the IDS filed on 5/6/2020).  
Lin et al. discloses a method of machining a workpiece, the method comprising arranging four solid pole extensions (26) on a top surface of a magnetic chuck (12).  Please note that the solid pole extensions (26) are shown in Figure 1 as being relatively evenly distributed.  Please also note that said solid pole extensions (26) are able to be moved so as to be within 2 inches of the perimeter of the workpiece, for example.  The method further discloses arranging a plurality of mobile pole extensions (28), at least a part of which will be disposed under the workpiece.  It is noted that each mobile pole extension (28) has a biased top portion that contacts the workpiece.  The method further comprises activating the magnetic capabilities of the magnetic chuck (12) such that each of the mobile pole extension (28) is locked into place for supporting the workpiece.  
Lin et al. though, does not disclose the workpiece being a “piece of raw steel stock having a length of at least 36 inches, a width of at least 36 inches, and a thickness of at least ½ inch, and a first surface and a second surface that are approximately flat and parallel.”  This is because Lin et al. discloses an aluminum alloy cylinder head as the workpiece.  Lin et al. also does not disclose a step of “milling the first surface of the piece of raw steel stock with a face mill…flipping the piece of raw steel stock over…; and continuing flipping the piece of raw steel stock over and milling…”

Also, there is no combinable teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of Lin et al. so as to produce the present invention as set forth in independent claim 11.  The aforementioned prior art being representative of the closest prior art of record, for at least the foregoing reasoning, the prior art neither anticipates nor renders obvious the present invention as set forth in claim 11.
Regarding independent claim 21 and the prior art, attention is directed to, for example, Lin et al. (U.S. PG Publication No. 2006/0174713 A1).  (Lin et al. was cited by Applicant on the IDS filed on 5/6/2020).  
Lin et al. discloses a method of machining a workpiece, the method comprising arranging four solid pole extensions (26) on a top surface of a magnetic chuck (12).  Please note that the solid pole extensions (26) are shown in Figure 1 as being distributed to what would equate to the corners of the workpiece.  Please also note that said solid pole extensions (26) are able to be 
Lin et al. though, does not disclose the workpiece being a “piece of raw steel stock having a length of at least 36 inches, a width of at least 36 inches, and a thickness of at least ½ inch, and a first surface and a second surface that are approximately flat and parallel.”  This is because Lin et al. discloses an aluminum alloy cylinder head as the workpiece.  Lin et al. also does not disclose a step of “milling the first surface of the piece of raw steel stock with a face mill, generating swarf from the piece of raw steel stock that consists essential of steel chip.”  Lastly, even if Lin et al. disclosed the face mill and the piece of raw steel stock, it is noted that the respective arm (29) of each mobile pole extension (28) would clamp down upon the top/first surface of the piece of raw steel stock in a way that would obstruct the face mill from milling the entirety of the first surface.  
Also, there is no combinable teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of Lin et al. so as to produce the present invention as set forth in independent claim 21.  The aforementioned prior art being representative of the closest prior art of record, for at least the foregoing reasoning, the prior art neither anticipates nor renders obvious the present invention as set forth in claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098.  The examiner can normally be reached on Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL VITALE/Examiner, Art Unit 3722

                                                                                                                                                                                                     /BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722